
	
		II
		110th CONGRESS
		1st Session
		S. 2244
		IN THE SENATE OF THE UNITED STATES
		
			October 25, 2007
			Mr. Reid (for
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require the Secretary of Health and Human Services to
		  carry out demonstration projects and outreach programs for the identification
		  and abatement of lead hazards, to establish the Joint Task Force on Lead-Based
		  Hazards and the Task Force on Children’s Environmental Health and Safety, to
		  strengthen the authority of the Secretary of Housing and Urban Development, and
		  for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lead Elimination, Abatement, and
			 Poisoning Prevention Act of 2007 or the
			 LEAPP Act of
			 2007.
		2.FindingsCongress finds that—
			(1)lead is a soft, heavy metal that can
			 produce a wide range of adverse health effects among humans when ingested or
			 absorbed into the body;
			(2)while lead is
			 naturally-occurring, human activities such as mining and using lead in paint
			 and gasoline have spread lead throughout the environment around the
			 world;
			(3)in the United
			 States, the serious health effects of lead were recognized as early as
			 1914;
			(4)in the following
			 decades, the use of lead in paint, gasoline, and other products combined with
			 increased fossil fuel burning to result in a rapid escalation of environmental
			 lead exposures;
			(5)there is no
			 documented safe level of lead exposure;
			(6)the Centers for
			 Disease Control and Prevention considers a blood lead level of 10 micrograms
			 per deciliter to be a level of concern warranting referral to a health care
			 provider, but adverse health effects have been documented at lower blood lead
			 levels;
			(7)children are more
			 vulnerable to some forms of lead poisoning than adults;
			(8)lead has a sweet
			 taste that makes objects containing lead attractive to young children engaged
			 in mouthing behaviors;
			(9)children play
			 indoors and outdoors where lead dust and contaminated surfaces are readily
			 accessible;
			(10)a child who
			 swallows large quantities of lead may develop blood anemia, severe stomachache,
			 muscle weakness, and brain damage;
			(11)acute lead
			 poisoning can be fatal;
			(12)if a child
			 swallows smaller quantities of lead, less severe but significant effects on
			 blood and brain function may occur;
			(13)even at much
			 lower levels of exposure, lead can affect a child's mental and physical
			 growth;
			(14)lead is believed
			 to have measurable effects on behavioral issues, leading to increased
			 aggression and lower academic achievement;
			(15)exposure to lead
			 is more dangerous for young and unborn children;
			(16)unborn children
			 can be exposed to lead through their mothers;
			(17)harmful effects
			 of in-utero exposure to lead include premature births, smaller babies,
			 decreased mental ability in the infant, learning difficulties, and reduced
			 growth in young children;
			(18)some of those
			 effects may persist beyond childhood;
			(19)through the
			 1970s and 1980s, the United States phased out the use of lead in
			 gasoline;
			(20)in 1978, the
			 United States banned the use of lead in residential paint;
			(21)the use of lead
			 solder in water pipes and soft drink and food cans was sharply curtailed or
			 eliminated during that period;
			(22)as a result of
			 those measures, average blood lead levels for people in the United States, as
			 reported by the Centers for Disease Control and Prevention, fell from
			 approximately 15 micrograms per deciliter in 1976 to less than 3 micrograms per
			 deciliter in 1990;
			(23)despite those
			 reductions, high blood lead levels still exist in significant portions of the
			 population;
			(24)in 2005, the
			 Centers for Disease Control and Prevention recorded more than 47,000 children
			 in the United States under the age of 6 with elevated blood lead;
			(25)in addition, the
			 Centers for Disease Control and Prevention estimates that approximately 310,000
			 children in the United States with elevated blood-lead levels remain
			 undiagnosed;
			(26)a major source
			 of lead exposure among children in the United States is pre-1978 housing
			 containing lead paint and the contaminated dust and soil generated by that
			 paint;
			(27)such
			 housing-related lead poisoning frequently occurs in clusters,
			 and it is not unusual for a single home to be implicated in poisoning multiple
			 children repeatedly;
			(28)according to the
			 Department of Housing and Urban Development, an estimated 38,000,000 housing
			 units in the United States contain lead-based paint;
			(29)minority
			 children are at especially high risk of lead exposure;
			(30)while blood lead
			 levels have dropped for all populations, the Centers for Disease Control and
			 Prevention reports that the incidence of elevated blood lead levels are
			 approximately 3 times higher in African-American and Mexican-American infants
			 than white infants;
			(31)the Federal
			 Medicaid program requires blood tests for all participating children at the
			 ages of 1 and 2 years, when blood lead levels usually peak;
			(32)according to the
			 Alliance for Healthy Homes, in fiscal year 2003, approximately 77 percent of
			 eligible children were not screened for exposure to lead;
			(33)because lead
			 accumulates within the body, pregnant women with elevated blood lead levels are
			 at risk of not only experiencing toxic effects from lead, but also of exposing
			 children to high levels of lead in utero, and more must be done to ensure that
			 women with elevated blood lead levels are screened, identified, and treated;
			 and
			(34)because lead
			 exposure is a major public health threat, the United States should continue to
			 engage in aggressive public health and policy efforts to reduce children’s
			 exposure to lead and to mitigate that exposure in areas documented to contain
			 lead at dangerous levels.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Joint task
			 forceThe term Joint Task Force means the
			 Joint Task Force on Lead-Based Hazards established under section
			 5(a).
			(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(4)Task
			 ForceThe term Task Force means the Task Force on
			 Children's Environmental Health and Safety established under section
			 6(a).
			4.Demonstration
			 projects for cluster identification and abatement
			(a)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention, shall carry out demonstration projects with
			 local government agencies—
				(1)to identify
			 residences or buildings in which multiple lead poisonings have occurred, or to
			 which elevated blood lead levels have been connected, and once such buildings
			 have been identified, to engage in collaborative projects among health
			 departments, housing agencies, other agencies, and relevant nonprofit
			 organizations and community-based groups to abate or remediate exposures to
			 lead hazards in those buildings;
				(2)to ensure
			 coordination between public health, housing, and environmental agencies and
			 research databases to identify residences and buildings in which children from
			 multiple families have been exposed to lead hazards;
				(3)to carry out lead
			 abatement and remediation activities in localities that contain those
			 residences and buildings, which place multiple children at risk for elevated
			 blood lead levels;
				(4)to encourage
			 outreach, screening, and treatment activities for children at those residences
			 and buildings; and
				(5)to accomplish
			 other related goals, as determined by the Secretary.
				(b)Collaboration
				(1)In
			 generalIn carrying out subsection (a), the Secretary shall
			 collaborate with—
					(A)State and local
			 housing agencies;
					(B)State and local
			 health departments;
					(C)State Medicaid
			 agencies;
					(D)State and local
			 environmental agencies; and
					(E)other appropriate
			 governmental entities, as determined by the Secretary.
					(2)Local
			 government agenciesThe Secretary shall encourage local
			 government agencies to collaborate with appropriate nonprofit organizations and
			 community-based groups to carry out activities under this section.
				(c)PriorityThe
			 Secretary shall give priority in providing assistance under this section to
			 communities—
				(1)that contain
			 buildings that pose a significant risk of exposing individuals to lead
			 hazards;
				(2)that have a high
			 incidence and prevalence of elevated blood lead levels among children;
			 and
				(3)that have a
			 demonstrated ability to carry out projects in collaboration with multiple
			 agencies and nongovernmental partners, including community-based
			 organizations.
				(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000 for each of fiscal years 2008 through 2012.
			5.Joint task force
			 on lead-based hazards
			(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary, in
			 conjunction with the Administrator and the Secretary of Housing and Urban
			 Development, shall establish the Joint Task Force on Lead-Based Hazards—
				(1)to evaluate the
			 efforts of the Federal Government to support lead screening, lead poisoning
			 prevention, and lead remediation and abatement activities; and
				(2)to develop a
			 5-year strategic plan to maximize resources and coordinate activities among
			 lead screening, lead poisoning prevention, and lead remediation and abatement
			 programs of the Federal Government.
				(b)MembershipThe
			 Joint Task Force shall be composed of—
				(1)representatives
			 of the Lead-Based Paint Hazard Reduction and Financing Task Force, or any
			 successor interagency efforts headed by the Department of Housing and Urban
			 Development;
				(2)representatives
			 of the Interagency Task Force on the Prevention of Lead Poisoning, or any
			 successor interagency efforts headed by the Department of Health and Human
			 Services;
				(3)representatives
			 from—
					(A)the Environmental
			 Protection Agency;
					(B)the Centers for
			 Disease Control and Prevention;
					(C)the Department of
			 Housing and Urban Development;
					(D)the Centers for
			 Medicare & Medicaid Services; and
					(E)the Consumer
			 Product Safety Commission;
					(4)individuals
			 representing—
					(A)State and local
			 governments;
					(B)communities
			 disproportionately affected by lead hazards, as determined by the Secretary;
			 and
					(C)families that
			 have been exposed to lead hazards;
					(5)individuals with
			 acknowledged expertise in—
					(A)environmental
			 public health policy;
					(B)lead inspection,
			 remediation, and abatement;
					(C)child development
			 and pediatrics;
					(D)housing;
			 and
					(E)other related
			 fields, as determined by the Secretary; and
					(6)other appropriate
			 individuals, as determined by the Secretary.
				(c)Non-duplicationThe
			 Secretary, Administrator, and Secretary of Health and Human Services may use
			 existing Federal interagency mechanisms to meet the requirements of this
			 section, on the condition that the mechanisms conform to all the requirements
			 of this section.
			(d)Report
				(1)In
			 generalNot later than 1 year after the date of the first meeting
			 of the Joint Task Force, the Joint Task Force shall submit to Congress, the
			 Secretary, the Administrator, and the Secretary of Housing and Urban
			 Development, a report containing—
					(A)an evaluation of
			 every lead poisoning prevention and lead hazard remediation activity of the
			 Federal Government; and
					(B)recommendations
			 of the Joint Task Force for carrying out a 5-year strategic plan to improve the
			 response of the Federal Government to lead hazards, including recommendations
			 that incorporate and build upon the lead poisoning prevention goals outlined in
			 the initiative of the Department of Health and Human Services known as
			 Healthy People 2010.
					(2)ResponseNot
			 later than 90 days after the date of receipt of the report under paragraph (1),
			 the Secretary, the Administrator, and the Secretary of Housing and Urban
			 Development shall submit to the relevant committees of Congress a report
			 containing the response of the Secretary, the Administrator, and the Secretary
			 of Housing and Urban Development to the recommendations contained in the report
			 under paragraph (1).
				(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
			6.Task Force on
			 Children’s Environmental Health and Safety
			(a)EstablishmentThe
			 President, acting through the Secretary and in conjunction with the
			 Administrator, shall establish the Task Force on Children’s Environmental
			 Health and Safety.
			(b)CompositionThe
			 Task Force shall be composed of—
				(1)the Secretary and
			 the Administrator, who shall serve jointly as Co-Chairpersons of the Task
			 Force;
				(2)the Secretary of
			 Education;
				(3)the Secretary of
			 Labor;
				(4)the Attorney
			 General;
				(5)the Secretary of
			 Energy;
				(6)the Secretary of
			 Housing and Urban Development;
				(7)the Secretary of
			 Agriculture;
				(8)the Secretary of
			 Transportation;
				(9)the Director of
			 the Office of Management and Budget;
				(10)the Chairman of
			 the Council on Environmental Quality;
				(11)the Chairman of
			 the Consumer Product Safety Commission;
				(12)the Assistant to
			 the President for Economic Policy;
				(13)the Assistant to
			 the President for Domestic Policy;
				(14)the Director of
			 the Office of Science and Technology Policy; and
				(15)the Chairman of
			 the Council of Economic Advisers.
				(c)Strategic
			 plan
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Task Force shall submit to the President a strategic plan relating to
			 the improvement of the environmental health and safety of the children of the
			 United States.
				(2)ContentsThe
			 strategic plan under paragraph (1) shall contain—
					(A)statements of
			 principles, general policies, and targeted annual priorities to assist the
			 Federal Government in protecting the environmental health and safety of the
			 children of the United States;
					(B)a coordinated
			 research agenda for the Federal Government (including steps to carry out a
			 review of the research databases described in section 4(a)(2));
					(C)recommendations
			 for encouraging initiatives involving the collaboration of—
						(i)Federal, State,
			 local, and tribal governments; and
						(ii)the private,
			 academic, and nonprofit sectors;
						(D)proposals to
			 enhance public outreach and communication that are designed to assist families
			 in—
						(i)evaluating the
			 risk of lead exposure to the children of those families; and
						(ii)making informed
			 consumer choices when purchasing a residence;
						(E)an identification
			 of high-priority initiatives that the Federal Government has undertaken or will
			 undertake to improve the protection of the environmental health and safety of
			 the children of the United States; and
					(F)a statement
			 relating to the desirability of new legislation to ensure the environmental
			 health and safety of the children of the United States.
					(d)Report
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, and every 2 years thereafter, the Task Force shall submit to the
			 relevant committees of Congress and the President a report that contains
			 research, data, and other information relating to the improvement of the
			 ability of the Federal Government to understand, analyze, and respond to
			 environmental health and safety risks to the children of the United
			 States.
				(2)Requests from
			 designated agenciesEach agency designated by the Task Force
			 shall submit to the Task Force a request for any research, data, or other
			 information relating to any activity of the agency that addresses environmental
			 health and safety risks to the children of the United States.
				(3)Incorporation
			 of requestsThe Task Force shall incorporate in each report under
			 paragraph (1) each agency request described in paragraph (2) received during
			 the preceding 2-year period.
				(4)Dissemination
			 of reportThe Task Force shall ensure that the research, data,
			 and other information contained in the reports under paragraph (1) are
			 accessible to the public and widely disseminated as the Task Force determines
			 to be appropriate.
				(5)Consideration
			 of reportThe Office of Science and Technology Policy and the
			 National Science and Technology Council shall ensure that each report under
			 paragraph (1) is considered when establishing a research priority.
				7.Office of
			 Minority Health outreach and education activities
			(a)In
			 generalThe Secretary, acting through the Deputy Assistant
			 Secretary for Minority Health, the Office of Refugee Resettlement, and the
			 Centers for Disease Control and Prevention, shall carry out culturally
			 appropriate outreach and education activities that are designed—
				(1)to raise public
			 awareness of—
					(A)imported products
			 that contain unsafe levels of lead; and
					(B)medical
			 practices, including complementary and alternative medical practices, that may
			 result in lead exposure;
					(2)to increase
			 public knowledge of the symptoms of lead exposure;
				(3)to promote
			 efforts to increase the access of the public to blood-lead level screening;
			 and
				(4)to assist
			 families in identifying and seeking medical assistance to prevent and treat
			 lead exposure.
				(b)ConsultationIn
			 carrying out this section, the Secretary shall consult with—
				(1)State and local
			 departments of health; and
				(2)community-based
			 organizations, particularly those community-based organizations that represent
			 populations most at risk from exposure to non-paint lead-based hazards.
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000 for each of fiscal years 2008 through 2012.
			8.Pregnancy
			 testing pilot projects
			(a)In
			 generalThe Secretary, in conjunction with the Administrator of
			 the Centers for Medicare & Medicaid Services, shall undertake a pilot
			 project in not more than 10 States to provide lead poisoning risk assessments,
			 blood-lead level screening, interventions to reduce exposure to lead-based
			 hazards, and medically appropriate treatment to pregnant women enrolled in the
			 Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.).
			(b)Application
				(1)In
			 generalTo be eligible to receive a grant under this section, a
			 State shall submit to the Secretary an application at such time, in such
			 manner, and containing such information as the Secretary may require.
				(2)Allocation of
			 fundsIn allocating funds under the pilot project, the Secretary
			 shall give preference to a State that—
					(A)provides coverage
			 for prenatal and postpartum services as a part of the Medicaid program of that
			 State;
					(B)demonstrates
			 significant enrollment of pregnant women in the Medicaid program of that State;
			 and
					(C)contains
			 buildings that pose a significant risk of exposing individuals to lead
			 hazards.
					(c)Evaluation and
			 reportNot later than 3 years after the date of enactment of this
			 Act, the Secretary shall—
				(1)evaluate the
			 effectiveness of the pilot program under this section, including an evaluation
			 of—
					(A)the best
			 practices resulting from the pilot program; and
					(B)the success of
			 the pilot program in proving increased outreach, education, screening, and
			 treatment to pregnant women; and
					(2)submit to the
			 relevant committees of Congress a report that contains the results of the
			 evaluation.
				(d)AuthorizationsThere
			 is authorized to be appropriated to carry out this section $5,000,000 for each
			 of fiscal years 2008 through 2012.
			9.Lead-based paint
			 inspection, risk assessment, and hazard control before sale or
			 leaseSection 1018(a)(1) of
			 the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C.
			 4852d(a)(1)) is amended—
			(1)in subparagraph
			 (B), by striking ; and and inserting a semicolon; and
			(2)by striking
			 subparagraph (C), and inserting the following:
				
					(C)conduct an
				inspection and risk assessment for the presence of lead-based paint
				hazards;
					(D)disclose to the
				purchaser or lessee the results of any such inspection or assessment and hazard
				control measures carried out under subparagraph (C);
					(E)remediate any
				lead-based paint hazards found during any inspection or assessment conducted
				under subparagraph (C); and
					(F)include in any
				contract for the purchase or lease of housing documentation of any inspection,
				risk assessment, or hazard control measure carried out under subparagraph
				(C).
					.
			10.Lead abatement
			 in units where poisoning has been foundIf the primary residence of a child who is
			 less than 6 years of age is in a unit of public or private housing, and such
			 child is diagnosed by a certified medical practitioner as having contracted
			 lead poisoning, the public housing authority or landlord for such residence
			 shall—
			(1)immediately
			 temporarily relocate, at the expense of the public housing authority or
			 landlord, the affected family;
			(2)conduct an
			 inspection and risk assessment for the presence of lead-based paint hazards in
			 the unit; and
			(3)if lead is found
			 as a result of the inspection and risk assessment—
				(A)completely abate
			 the unit in which the child resided; and
				(B)conduct an
			 inspection and risk assessment for the presence of lead-based paint hazards for
			 all remaining units in the residence and abate lead where found.
				11.Zero-bedroom
			 apartments, housing for the elderly, and housing for persons with
			 disabilities
			(a)Definition of
			 target housingSection 1004(27) of the Residential Lead-Based
			 Paint Hazard Reduction Act of 1992 (42 U.S.C. 4851b(27)) is amended by striking
			 , except housing for the elderly or persons with disabilities (unless
			 any child who is less than 6 years of age resides or is expected to reside in
			 such housing for the elderly or persons with disabilities) or any 0-bedroom
			 dwelling.
			(b)Amendment to
			 the toxic control substances ActSection 401(17) of the Toxic
			 Substances Control Act (15 U.S.C. 2681(17)) is amended by striking ,
			 except housing for the elderly or persons with disabilities (unless any child
			 who is less than 6 years of age resides or is expected to reside in such
			 housing for the elderly or persons with disabilities) or any 0-bedroom
			 dwelling.
			12.Low-income
			 housing tax credit and lead-based paint hazard abatement
			(a)In
			 generalSection 42(m)(1)(B) of the Internal Revenue Code of 1986
			 (defining qualified allocation plan) is amended by striking and
			 at the end of clause (ii)(III), by redesignating clause (iii) as clause (iv),
			 and by inserting after clause (ii) the following new clause:
				
					(iii)which—
						(I)requires that
				with respect to the allocation of housing credit dollar amounts to existing
				buildings in any calendar year, the housing credit agency shall allocate not
				less than 5 percent of such amounts to control lead-based paint hazards (as
				defined in section 745.61 of title 40, Code of Federal Regulations), and
						(II)requires the
				abatement of all such lead-based paint hazards consistent with subpart J of
				part 35 of title 24, Code of Federal Regulations,
				and
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to—
				(1)housing credit
			 dollar amounts allocated after December 31, 2007, and
				(2)buildings placed
			 in service after such date to the extent paragraph (1) of section 42(h) of the
			 Internal Revenue Code of 1986 does not apply to any building by reason of
			 paragraph (4) thereof, but only with respect to bonds issued after such
			 date.
				13.Lead hazard
			 controls during weatherization projectsIn carrying out weatherization programs of
			 the Department of Energy, the Secretary of Energy shall require the conduct of
			 lead hazard control measures, including a requirement that participants in the
			 programs conduct cleanup measures and dust testing for lead after completion of
			 any paint-disturbing activities.
		14.Authorization
			 of appropriations for Lead Hazard Reduction ProgramThere is authorized to be appropriated to
			 carry out the Lead Hazard Reduction Program of the Department of Housing and
			 Urban Development $230,000,000 for each of fiscal years 2008 through
			 2010.
		
